        Case 2:19-cv-04694-SRB Document 32 Filed 12/09/19 Page 1 of 4



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 4   SGonski@perkinscoie.com
     DocketPHX@perkinscoie.com
 5
     Elisabeth C. Frost (WDC Bar. 1007632)*
 6   Uzoma N. Nkwonta (WDC Bar No. 975323)*
     PERKINS COIE LLP
 7   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
 8   Telephone: 202.654.6200
     Facsimile: 202.654.6211
 9   EFrost@perkinscoie.com
     UNkwonta@perkinscoie.com
10
     *Admitted pro hac vice
11
     Attorneys for Plaintiffs
12
13                              UNITED STATES DISTRICT COURT
14                                       DISTRICT OF ARIZONA
15   Jessica Miracle; et al.,                               No. 2:19-cv-04694-SRB
16                         Plaintiffs,                      MOTION TO SUPPLEMENT THE
                                                            RECORD
17          v.
18   Katie Hobbs, in her official capacity as Arizona
     Secretary of State,
19
                           Defendant.
20
21           On July 18, 2019, Plaintiffs moved for a preliminary injunction against A.R.S § 19-
22   118(C) (the “Strikeout Law”). See Doc. 9. In considering a motion for a preliminary
23   injunction, one of the four factors that a court must evaluate is whether “the movant is likely
24   to suffer irreparable harm in the absence of preliminary relief.” Winter v. Nat. Res. Def.
25   Council, Inc., 555 U.S. 7, 20 (2008). In the nearly five intervening months since the
26   Plaintiffs sought relief, the election has approached closer and new evidence has come to
27   light regarding the severity of the irreparable harm that is presently being caused by the
28   Strikeout Law—specifically the means by which it is affirmatively chilling core political
       Case 2:19-cv-04694-SRB Document 32 Filed 12/09/19 Page 2 of 4



 1   speech by initiative proponents, and the permanence of that harm if the law is not enjoined
 2   in the next few weeks. Accordingly, Plaintiffs move to supplement the record with two
 3   declarations, both attached to this motion, which include additional details not available at
 4   the time of filing Plaintiffs’ preliminary injunction motion, regarding the injuries that the
 5   Strikeout Law is currently imposing on Plaintiffs’ and other initiative proponents’ First and
 6   Fourteenth Amendment rights. This evidence further strengthens Plaintiffs’ argument that
 7   preliminary relief is not only urgently needed, it is needed quickly, in order to avoid
 8   permanent and severe irreparable harm to their fundamental rights.
 9          Under these circumstances, supplementation of the record is appropriate. A district
10   court has “wide discretion” to grant a party leave to supplement the record in order “that
11   the court may obtain accurate information when making its ruling.” LimoStars, Inc. v. New
12   Jersey Car & Limo, Inc., 2011 WL 3471092, at *3 (D. Ariz. Aug. 8, 2011), report and
13   recommendation adopted, 2011 WL 4101100 (D. Ariz. Sept. 8, 2011); see also In re
14   Weiner, 161 F.3d 1216 (9th Cir. 1998) (holding that denial of motion to supplement the
15   record was an abuse of discretion). In even less urgent circumstances than those presented
16   here, trial judges routinely grant motions to supplement the record with evidence for good
17   cause shown. United States v. Maris, 2011 WL 468554, at *5 n.5 (D. Nev. Feb. 4, 2011)
18   (granting leave to file supplemental materials after motions were filed and oral argument
19   held on a motion for summary judgment); Mitchel v. Holder, 2010 WL 816761, at *1 n.1
20   (N.D. Cal. Mar. 9, 2010) (granting leave to file supplemental declaration regarding newly
21   obtained evidence); Lumsden v. United States, 2010 WL 2232946, at *1 (E.D.N.C. June 3,
22   2010) (granting a party leave to submit additional newly discovered evidence and stating
23   that “the court deems it imprudent to permit the full record to go undeveloped”).
24          Accordingly, with good cause shown, Plaintiffs move the Court to supplement the
25   record with the two declarations lodged concurrently herewith.1
26
27
            1
              On December 9, counsel for Plaintiffs’ contacted counsel for the State and was
28   advised that the State takes no position on this motion.
       Case 2:19-cv-04694-SRB Document 32 Filed 12/09/19 Page 3 of 4



 1   Dated: December 9, 2019             s/ Sarah R. Gonski
                                        Sarah R. Gonski (Bar No. 032567)
 2                                      PERKINS COIE LLP
                                        2901 North Central Avenue, Suite 2000
 3                                      Phoenix, Arizona 85012-2788
 4                                      Elisabeth C. Frost (WDC Bar No. 1007632)*
                                        Uzoma N. Nkwonta (WDC Bar No. 975323)*
 5                                      PERKINS COIE LLP
                                        700 Thirteenth Street NW, Suite 600
 6                                      Washington, D.C. 20005-3960
 7                                      *Admitted pro hac vice
 8                                      Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:19-cv-04694-SRB Document 32 Filed 12/09/19 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on December 9, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                                    s/ D. Freouf
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
